         Case 2:18-cv-04373-SSV-KWR Document 66 Filed 02/27/19 Page 1 of 1



   MINUTE ENTRY
   ROBY, M.J.
   February 27, 2019

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

     KIERRA THOMAS                                                CIVIL ACTION
     VERSUS                                                       NO. 18-4373
     RANDALL CHAMBERS, ET AL                                      SECTION: “R” (4)

   LAW CLERK:                   Brian E. Hawthorne
   COURT REPORTER:              Rebecca Gonzalez

   Appearances:          Ryan O’Neil Luminais for Third Parties Sean Alfortish and Medport LA,
                         LLC
                         Dustin L. Poche for Defendants.

          On this day, pursuant to the Court’s February 22, 2019 Order (R. Doc. 49), the Court held

   oral arguments regarding a Motion to Quash and for Protective Order (R. Doc. 38) filed by Sean

   Alfortish and Medport LA, LLC (Third-Parties). The Defendants and Third-Parties discussed the

   procedural issues of a Rule 30(b)(6) corporate deposition subpoena issued on November 24, 2018

   by the Defendants to Mr. Alfortish “individually and in capacity as a representative of Medport

   LA.” The Court will issue a formal order soon.




MJSTAR: 00:17
